PER CURIAM.
This is an appeal from a jury verdict for the defendant in a slip and fall negligence case. On appeal, appellants argue for a new trial on the ground that certain comments made by the trial judge during the course of the trial amounted to “judicial misconduct” and prejudiced their case. The alleged improper remarks were many and varied; we decline to reproduce them in this opinion because it would be impractical to restate them in the entire context in which they were made.
While we agree that many of the trial judge’s remarks during the trial were inappropriate for one reason or another, appellants have not met their burden of demonstrating at least a reasonable likelihood that these comments prejudiced the outcome of the trial to their detriment. See Crews v. Warren, 157 So.2d 553 (Fla. 1st DCA 1963). Indeed, the majority of the offending comments were neither made in the presence of the jury nor objected to by counsel. Furthermore, a curative instruction was given in regard to one of the comments and the trial court apologized to counsel concerning another.
AFFIRMED.
WARNER, PARIENTE and STEVENSON, JJ., concur.